Title: To George Washington from François-Jean de Beauvoir, marquis de Chastellux, 12 January 1781
From: Chastellux, François-Jean de Beauvoir, marquis de
To: Washington, George


                        
                            dear General
                            Newport January 12, 1781
                        
                        being arrived at Newport, I find myself very happy; not because my health is rather improved than impaired by
                            a long and fatiguing journey, nor because I have seen the vast and interesting theatre of the most memorable transactions,
                            but because I had the opportunity to Know the first personage who shines upon it, and to add the feelings of my heart to
                            those suitle which he had inspired my soul long time before. Your excellency commands the respect and
                            the admiration of both hemispheres, but to love you is the peculiar privilege of those who enjoyed your society. I know,
                            dear general, that your modesty do not allow your friends the pleasure that they should find in expressing their
                            sentiments; but give me leave to observe that those are only apt to forget that you are great who know how you are good. I
                            have experienced your indulgence, and when I wish to satisfy my vanity and to hope that, I deserve it
                            somesway, I think that you distinguished in me a true friend to your country and to the great cause of
                            liberty.
                        I am happy, dear generl, in the opportunity that is offered to me to present my respects to your excellency.
                            Count de Charlus the son of marquis de Castries our new minister is a young gentleman endowed with the best and most
                            amiable qualities, but i may do him justice in a word by saying that he is a worthy friend to marquis de la fayette. he
                            resigned a colonelship at home to serve in America and left in france a very handsome lady whom he had married the month
                            before. I hope that he will testify to your excellency the respect and the attachment of the whole french army, but
                            peculiary that of your Most obedient and humble servant
                        
                            Cmt de Chastellux
                        
                        
                            Captain Lynch and baron de Montesquieu desire to be respectfully remembered to your excellency and to
                                acknowledge all the goodness you have  them.
                        

                    